ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Total Environmental Concepts, Inc.            )      ASBCA No. 60028
                                              )
Under Contract No. FQl 1230                   )

APPEARANCE FOR THE APPELLANT:                        Brian S. Jablon, Esq.
                                                      Wellens & Jablon, LLC
                                                      Sevema Park, MD

APPEARANCE FOR THE GOVERNMENT:                       Jon B. Crocker, Esq.
                                                      Chief Counsel
                                                      Washington Metropolitan Area
                                                       Transit Authority
                                                      Washington, DC

                                ORDER OF DISMISSAL

      By letter dated June 26, 2018, Total Environmental Concepts, Inc. notified the
Board that it desired to withdraw its appeal and have the Board dismiss it with prejudice.

       The appeal is dismissed with prejudice.

       Dated: June 27, 2018




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60028, Appeal of Total
Environmental Concepts, Inc., rendered in conformance with the Board's Charter.

       Dated


                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                             l